QUINN, Justice,
dissenting:
I respectfully dissent. I find nothing in the record indicating an abuse of discretion by the trial court in dismissing this case.
In People v. Butcher, 194 Colo. 22, 568 P.2d 1169 (1977), this court held that, once a timely request has been made for information about the location of a disclosed informant who participated in the criminal transaction upon which the charge is based, the prosecution is duty bound to make reasonable efforts to determine the current-location of the informant or face dismissal of the charges. This holding in Butcher was reaffirmed in People v. Rodriguez, 645 P.2d 851 (Colo.1982), where the court again stated that the question of the reasonableness of the prosecution’s effort in maintaining contact with the informant is a question of fact, the resolution of which will not be disturbed in the absence of an abuse of discretion.
To say that a court has discretion in determining the issue of reasonableness in a case such as this implies that the court is not bound to resolve the issue one way or the other. An abuse of discretion occurs only when the court makes a decision that is manifestly unreasonable or arbitrary, or when the court manifests a prejudice, bias, or disregard for the facts before it. See, e.g., United States v. McCoy, 517 F.2d 41 (7th Cir.1975), cert. denied 423 U.S. 895, 96 S.Ct. 195, 46 L.Ed.2d 127 (1975); People v. Elmore, 652 P.2d 571 (Colo.1982). In contrast to the plurality opinion, I do not interpret the trial court’s ruling as imposing any standard on the prosecution other than that of reasonable efforts to maintain contact with the informant, nor do I see any abuse of discretion in the trial court’s ultimate determination that reasonable efforts were not employed.
In this case, the prosecution knew that the informant was an eye witness and ear witness to the criminal transaction charged against the defendant, that the defendant was relying on the affirmative defense of entrapment, and that the informant was an essential witness to this defense. Notwithstanding this knowledge, the prosecution virtually removed all incentive for the informant to maintain contact with Detective Thompson after January 1982. Although a *293burglary case had been filed against the informant, the prosecution, rather than electing to defer dismissal until the completion of the defendant’s trial, dismissed the case in January 1982. In addition, Detective Thompson made the final payment to the informant on January 5, 1982. The amount paid to the informant for his efforts in this case was $900, and payment in excess of $2,000 was made for his total efforts in this and other cases. Arrangements could easily have been made to defer payment until the conclusion of the defendant’s trial. Furthermore, the prosecution, so far as the record reflects, made no effort to place the informant under subpoena for trial, or for a date certain prior to trial to ensure his availability to the defense.
The reasonableness of prosecutorial efforts in maintaining contact with an informant will vary with the facts of each case. Under the circumstances of this case, I believe the trial court properly exercised its discretion when it concluded that reasonable efforts were not made to maintain contact with the informant and to procure his presence for the benefit of the defendant. I would therefore affirm the judgment of dismissal.
I am authorized to say that Justice NEIGHBORS joins me in this dissent.